DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 12/29/2021 is acknowledged. While the applicant did not traverse per se, the applicant did request reconsideration as the applicant believes “the species are searchable together in the art.” However, as discussed in the restriction requirement, inventions I and II require different search strategies including searching different groups/subgroups and using different search queries; restriction is, therefore, proper. Further, the applicant has not submitted evidence the inventions are obvious variants or clearly stated on the record that the inventions are obvious variants of one another. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0224226 (Huang).
For claim 1, Huang teaches a device comprising one or more graded quantum wells (fig. 10 and 11) in a polarized material (title group III-V nitride based semiconductors; note the instant application in [0002] describes III-V-nitrides as polarized materials) wherein each quantum well comprises conduction and valence band shapes having the property that they remain substantially symmetric under the influence of electrostatic and/or electrodynamic fields (inherent in figs 10 and 11). While Huang does not specify the “quantum well comprises conduction and valence band shapes having the property that they remain substantially symmetric under the influence of electrostatic and/or electrodynamic fields” this appears to be an inherent feature of quantum wells with the shapes of figs. 10 and 11. Figures 4 and 5 of the instant application illustrate quantum wells which comprise conduction and valence band shapes having the property that they remain substantially symmetric under the influence of electrostatic and/or electrodynamic fields.  The well shapes of the instant application are substantially similar to those in Huang and the wells of Huang are therefore expected to show the same substantial symmetry under the influence of electrostatic and/or electrodynamic fields.
	For claim 2, Huang teaches the grading produces a rounded or point-like well bottom, such as in a U, V or Y-shaped well (fig. 10 and 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/Primary Examiner, Art Unit 2828